



Exhibit 10.9


CHEMICAL FINANCIAL CORPORATION EXECUTIVE ANNUAL INCENTIVE PLAN


SECTION 1: Establishment & Purpose.
1.1     Establishment of Plan. The Company hereby establishes this Chemical
Financial Corporation Executive Annual Incentive Plan for its corporate and
Subsidiary employees.
1.2     Purpose of Plan. The purpose of this Plan is to advance the interests of
the Company and its Subsidiaries by attracting and retaining executives, and by
stimulating the efforts of such executives to contribute to the continued
success and growth of the business of the Company and its Subsidiaries. This
Plan is further intended to provide flexibility to the Company and its
Subsidiaries in structuring long-term incentive compensation to appropriately
balance risk and reward, ensure compatibility with effective controls and
risk-management, and to align Awards with the interests of its shareholders.
Awards under this Plan are payable in cash or other property, but not the equity
securities of the Company or its Subsidiaries.
SECTION 2: Definitions.
The following words have the following meanings unless a different meaning
plainly is required by the context:
2.1     “Act” means the Securities Exchange Act of 1934, as amended.
2.2     “Award” means a right granted to a Participant to receive an incentive
payment, in cash or other property, upon the achievement of certain Performance
Measures designated as provided in this Plan.
2.3     “Base Salary” means a Participant’s annualized base salary as of the
last day of the applicable Performance Period or, if earlier, the date the
Participant terminates employment if payment is made under Section 4.2(b) on
account of death, Disability or retirement.
2.4     “Board” means the Board of Directors of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended. Each
reference in this Plan to a section or sections of the Code, unless otherwise
noted, shall be deemed to include a reference to the rules and regulations issue
under such section or sections of the Code.
2.6     “Committee” means the Compensation and Pension Committee of the Board or
such other committee as the Board may designate from time to time. The Committee
shall consist of at least two members of the Board and all of its members shall
be “non-employee directors” as defined in Rule 16b-3 issued under the Act.
2.7    “Company” means Chemical Financial Corporation, a Michigan corporation,
and its successors and assigns.
2.8     “Disability” means an inability of a Participant to perform his or her
employment duties due to physical or mental disability for a continuous period
of one hundred eighty (180) days or longer and the Participant is eligible for
benefits under the Company’s or a Subsidiary’s long-term disability policy.
2.9    “Executive” means an executive employee of the Company or one of its
Subsidiaries.
2.10 “Maximum Award” means a dollar amount or a percentage of Base Salary, as
determined by the Committee for each Performance Period, which represents the
payment that the Participant will earn if the maximum level of the Performance
Measures is achieved.
2.11 “Participants” means any Executive of the Company who is designated by the
Committee as a Participant in this Plan. Members of the Board of Directors of
the Company who are not also Executives of the Company are not eligible to
participate in





--------------------------------------------------------------------------------





this Plan. A person who is hired by the Company, or promoted to a position in
which he is eligible to be a Participant, during a Performance Period may also
be designated by the Committee at the time of hire or promotion as a
Participant, in which event the Performance Period for such Participant shall be
the portion of the Performance Period remaining after the person is designated a
Participant.
2.12 “Performance Measures” means the performance goals selected for each
Participant with respect to each Performance Period, the achievement of which
shall determine the amount of the Participant’s Award for the Performance
Period. The Performance Measures may include any of the criteria listed below:
(a)
Cash earnings;

(b)
Cash earnings per share (reflecting dilution of the Company’s common stock as
the Committee deems appropriate and, if the Committee so determines, net of or
including dividends);

(c)
Cash earnings return on equity;

(d)
Cash flow;

(e)
Cash flow return on capital;

(f)
Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

(g)
Deposit growth;

(h)
Economic value added measurements;

(i)
Efficiency ratio;

(j)
Employee turnover;

(k)
Expense or cost levels;

(l)
Interest income;

(m)
Loan growth;

(n)
Margins;

(o)
Market share or market penetration with respect to specific designated products
or services, product or service groups and/or specific geographic areas;

(p)
Net income (before or after taxes, interest, depreciation, and/or amortization);

(q)
Net income per share;

(r)
Net interest income;

(s)
Noninterest income;

(t)
Operating efficiency;

(u)
Operating income;

(v)
Operating income per share;

(w)
Operating income return on equity;

(x)
Productivity ratios;

(y)
Reduction of losses, loss ratios, expense ratios or fixed costs;

(z)
Return on assets;

(aa)
Return on capital;

(bb)
Return on equity;

(cc)
Share price (including without limitation growth measures, total shareholder
return or comparison to indices);

(dd)
Specified objective social goals; and

(ee)
Such other business criteria as the Committee may determine to be appropriate,
which may include financial and nonfinancial performance goals.

One or more Performance Measures may, in the Committee’s sole discretion and
provided that the Committee determines that it does not encourage the applicable
Participant to expose the Company or its Subsidiaries to imprudent risks that
may pose a threat to the safety and soundness of the Company or its
Subsidiaries: (i) be linked to the Participant’s business unit, a Subsidiary or
the Company as a whole, or any combination of the foregoing, or to such
Participant’s areas of responsibility; (ii) be compared to pre-determined
levels, as the Committee may deem appropriate, or compared to the performance of
a pre-established peer group, or published or special index that the Committee,
in its sole discretion, deems appropriate; or (iii) include subjective
determinations by the Committee or the Participant’s superiors.
The Committee shall adjust any Performance Measure to the extent necessary to
prevent dilution or enlargement of an Award as a result of extraordinary events
or circumstances, as determined by the Committee in its sole discretion, or to
exclude the effects of extraordinary, unusual, or non-recurring items, such as
(a) asset write-downs, (b) litigation or claim judgments or settlements, (c)
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification Topic 225-20 and/or in
management’s discussion and analysis of financial condition and results of
operations





--------------------------------------------------------------------------------





appearing in the Company’s annual report to shareholders for the applicable
fiscal year, (f) acquisitions, mergers, or divestitures (including non-recurring
transaction-related expenses); (g) securities offerings; (h) accounting changes,
(i) amortization of goodwill or other intangible assets, (j) discontinued
operations, and (k) other special charges or extraordinary items as approved by
the Committee, in its sole discretion.
2.13 “Performance Period” means each consecutive twelve (12)-month period
commencing on the first day of each calendar or fiscal year during the term of
this Plan, or a portion of such twelve-month period with respect to an Executive
who becomes a Participant during such period, or such other period as determined
by the Committee.
2.14 “Plan” means this Chemical Financial Corporation Annual Incentive Plan.
2.15 “Target Award” means a dollar amount or a percentage of Base Salary
determined by the Committee for each Performance Period, which represents the
payment that the Participant will earn if the target level of the Performance
Measures is achieved.
2.16 “Threshold Award” means a dollar amount or a percentage of Base Salary, as
determined by the Committee for each Performance Period, which represents the
payment that the Participant will earn if the threshold level of the Performance
Measures is achieved.
SECTION 3: Administration.
3.1    Power and Authority of Committee. The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to all
applicable provisions of this Plan and applicable law, to
(a)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it deems necessary or advisable for the proper administration of this
Plan,

(b)
construe, interpret and administer this Plan and any instrument or agreement
relating to this Plan, including correcting any defect, supplying any omission
or reconciling any inconsistency in the manner and to the extent it shall deem
desirable to carry this Plan into effect,

(c)
waive, prospectively or retroactively, any conditions of or rights of the
Company under any Award,

(d)
increase or decrease the payout due under any Award, and

(d)
make all other determinations and take all other actions necessary or advisable
for the administration of this Plan.

Unless otherwise expressly provided in this Plan, each determination made and
each action taken by the Committee pursuant to this Plan or any instrument or
agreement relating to this Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, binding and conclusive
for all purposes on all persons, including, but not limited to, Participants and
Executives of the Company or its Subsidiaries, and their legal representatives
and beneficiaries.
3.2     Delegation. The Committee may delegate its powers and duties under this
Plan, to designate Executives who will be eligible for Awards and the
Performance Measures and other terms of such Awards, and/or to approve
achievement of the applicable Performance Measures, to one or more officers of
the Company or its Subsidiaries or a committee of such officers, subject to such
terms, conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that no such officer shall have powers with
respect to his or her own Award. The Committee initially delegates such powers
and duties under this Plan with respect to Executives who are not officers of
the Company, to its Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, and its highest ranking Human Resources Officer, each of whom
may exercise such powers individually until such time as the Committee acts to
modify or terminate such delegation.
3.3     Determinations at the Outset of Each Performance Period. Prior to the
start of or during each Performance Period, the Committee shall:
(a)
designate Executives who will become Participants for such Performance Period;

(b)
establish a Threshold Award, Target Award and Maximum Award for each
Participant; and






--------------------------------------------------------------------------------





(c)
with respect to each Participant, establish one or more Performance Measures and
a formula to determine the amount of the Award that will be earned at different
levels of achievement of the Performance Measures.

3.4     Approval. Following the close of each Performance Period and prior to
payment of any amount to any Participant under this Plan, the Committee must
approve which of the applicable Performance Measures for that Performance Period
have been achieved and the attainment of all other factors upon which any
payments to a Participant for that Performance Period are to be based and the
corresponding Award amounts. Such approval shall be made in time to permit
payments to be made not later than the fifteenth (15th) day of the third (3rd)
calendar month following the end of the Performance Period.
SECTION 4: Incentive Payment.
Subject to the provisions of this Plan, each Participant shall receive an
incentive payment for each Performance Period in the amount determined by the
extent to which his or her Performance Measures have been achieved under the
terms of his or her Award, subject to the limitations set forth below:
(a)     Discretionary Increase or Reduction. Subject to the provisions of
Section 2.13 relating to Performance Measures, the Committee shall retain sole
and absolute discretion to increase or reduce the amount of any incentive
payment otherwise payable to any Participant under this Plan.
(b)     Continued Employment. Except as otherwise approved by the Committee or
specifically set forth in a written employment agreement between the Executive
and the Company or its Subsidiaries in effect on the date of such payment, no
incentive payment under this Plan with respect to a Performance Period shall be
paid or owed to a Participant who is not employed in good standing, as
determined by the Committee, on the date payment is made for a Performance
Period under Section 5.1.
(c)    Regulatory Action. Awards will not be earned or paid, regardless of
achievement of Performance Measures, (i) to the extent that any regulatory
agency issues a formal, written enforcement action, memorandum of understanding
or other directive action that, or a regulation, prohibits or limits the
eligibility of the Executive for or pay out of the Award to the Executive under
the Plan, or (ii) if, after a review of the Company’s or its Subsidiaries’
credit quality measures, the Committee considers it imprudent to provide or pay
out the Award under the Plan.
(d)    Ethical Obligations. The Company and its Subsidiaries are committed to
doing business in an honest and ethical manner and to complying with all
applicable laws and regulations. Participant actions are expected to comply with
the policies established by the Company and its Subsidiaries, including their
Codes of Ethics and Insider Trading Policies. The Committee may determine, on a
case-by-case basis, any reductions or eliminations of incentive payments under
this Plan due to violations of policies or noncompliance.
(e)    Clawback. The Participant agrees to repay any compensation previously
paid or otherwise made available to the Participant under this Plan to the
extent required by the Company’s clawback policy, as it may be amended from time
to time. The Participant acknowledges the rights of the Company and its
Subsidiaries to make deductions from the Participant’s compensation and to
engage in any legal or equitable action or proceeding in order to enforce the
provisions of this Section.
SECTION 5: Benefit Payments.
5.1     Time and Form of Payments. All payments of Awards pursuant to this Plan
shall be made not later than the fifteenth (15th) day of the third (3rd) month
following the end of the Performance Period; provided that the Committee may
permit Participants to elect to defer payment of their Awards pursuant to a
timely election made pursuant to a deferred compensation plan established by the
Company that satisfies the requirements of Section 409A of the Code.
5.2     Nontransferability. Except as otherwise determined by the Committee, no
right to any incentive payment under this Plan, whether payable in cash or
property, shall be transferable by a Participant other than by will or by the
laws of descent and distribution; provided, however, that if so determined by
the Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any cash or property due under the Participant’s Award
upon the death of the Participant. No right to any incentive payment under this
Plan may be pledged, attached or otherwise encumbered, and any purported pledge,
attachment or encumbrance thereof shall be void and unenforceable against the
Company.





--------------------------------------------------------------------------------





5.3    Other Restrictions. The Committee may impose other restrictions on any
Award, or any cash or property acquired in connection with an Award, as the
Committee deems advisable, including, without limitation, holding periods or
further transfer restrictions, forfeiture provisions, and restrictions under
applicable federal or state securities laws.
5.4     Tax Withholding. The Company or its Subsidiaries shall be entitled to
withhold and deduct from future wages of a Participant (or from other amounts
that may be due and owing to a Participant from the Company or a Subsidiary), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to an Award. The Company
may also require a Participant promptly to remit the amount of such withholding
to the Company or its Subsidiaries before taking any action with respect to an
Award. The Company may establish such rules and procedures concerning timing of
any withholding election as it deems appropriate. Notwithstanding any action
taken or not taken by the Company or its Subsidiaries, the Participant shall
remain solely liable for all taxes due with respect to his or her Award.
SECTION 6: Amendment and Termination.
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in this Plan, the Board may amend, alter, suspend, discontinue or
terminate this Plan, and the Committee may amend or cancel any Award, except
that no such amendment, alteration, suspension, discontinuation or termination
shall be made that would violate the rules or regulations of the NASDAQ Stock
Market or any other securities rules and regulations that are applicable to the
Company.
Unless earlier terminated by the Board, this Plan shall expire ten (10) years
after its Effective Date and no Awards shall be granted thereafter (although any
Awards outstanding at such time shall remain outstanding and subject to this
Plan until they are paid out or otherwise cancelled as provided in this Plan).
SECTION 7: General Provisions.
7.1     Effective Date. This Plan was approved by the Board to be effective as
of January 1, 2018.
7.2     Term of this Plan. This Plan shall continue indefinitely until otherwise
terminated pursuant to Section 6. No right to receive an incentive payment shall
be granted after the termination of this Plan. However, unless otherwise
expressly provided in this Plan, any right to receive an incentive payment
theretofore granted may extend beyond the termination of this Plan, and the
authority of the Board and the Committee and its delegates to amend or otherwise
administer this Plan shall extend beyond the termination of this Plan.
7.3     Headings. Headings are given to the Sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.
7.4     Applicability to Successors. This Plan shall be binding upon and inure
to the benefit of the Company and each Participant, and the successors and
assigns of the Company, and the beneficiaries, personal representatives and
heirs of each Participant. If the Company becomes a party to any merger,
consolidation or reorganization, this Plan shall remain in full force and effect
as an obligation of the Company or its successors in interest.
7.5     Employment Rights and Other Benefit Programs. The provisions of this
Plan shall not give any Participant any right to be retained in the employment
of the Company or its Subsidiaries. In the absence of any specific agreement to
the contrary, this Plan shall not affect any right of the Company, or of any
Subsidiary, to terminate, with or without cause, any Participant’s employment or
service at any time. This Plan shall not replace any contract of employment,
whether oral or written, between the Company or its Subsidiaries and any
Participant, but shall be considered a supplement thereto. This Plan is in
addition to, and not in lieu of, any other employee benefit plan or program in
which any Participant may be or become eligible to participate by reason of
employment with the Company or its Subsidiaries. No compensation or benefit
awarded to or realized by any Participant under this Plan shall be included for
the purpose of computing such Participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company or any
Subsidiary unless required by law or otherwise provided by such other plan.
7.6    No Trust or Fund Created. This Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Subsidiary and a Participant or any other person. To the
extent that any





--------------------------------------------------------------------------------





person acquires a right to receive payments from the Company or any Subsidiary
pursuant to this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company or of any Subsidiary.
7.7    Governing Law. The validity, construction and effect of this Plan or any
incentive payment payable under this Plan shall be determined in accordance with
the laws of the State of Michigan.
7.8    Severability. If any provision of this Plan is, becomes, or is deemed to
be invalid, illegal or unenforceable in any jurisdiction, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of this Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of this Plan shall remain in
full force and effect.
7.9    Certain Tax Matters. No payments are intended to constitute deferred
compensation subject to Section 409A of the Code, unless a Participant elects to
defer a payment pursuant to a deferred compensation plan that is intended to
comply with such Code Section.
This Plan is being executed, on behalf of the Board, by the undersigned
duly-authorized officer of the Company.


CHEMICAL FINANCIAL CORPORATION


/s/ David T. Provost 
David T. Provost
Chief Executive Officer and President
(Principal Executive Officer)





